Title: To Thomas Jefferson from Elias Boudinot, 11 April 1792
From: Boudinot, Elias
To: Jefferson, Thomas


          
            Sir
            Philadelphia April 11. 1792
          
          Having been accidentally present at the Examination of the Witnesses against John Smith Hatfield, taken before the proper Magistrate in New Jersey, on a Habeas Corpus brought by Hatfield to obtain an order for Bail or discharge, I have taken the liberty to give the Substance of the Testimony.
          Hatfield was an Inhabitant of Elizabeth Town in New Jersey, and went over to the British in 1778. A certain Mr. Ball also an inhabitant of New Jersey, used to supply the british on Staten Island with provision by Stealth, it being contrary to our Law. A Spy having been taken in our Lines, who had been a refugee, was tryed by a Court Marshul and executed. The next Time Ball went over to the Island with provisions, the refugees, of whom Smith Hatfield was one, seized him and threatned to execute him in retaliation. The British Commanding officer, expressly forbad it, on which they determined to take him out of the british Lines and within ours, and there execute him. The Commanding Officer sent for the witness, and after enquiring into the Character of Ball, told the Witness, that he had forbad it, but still feared that they would put their threats into Execution, by removing Ball without his Jurisdiction. But if they should, the Officer desired witness, to inform our People; that the British had nothing to do with it, and that the Persons guilty of the Crime must answer alone for it.—On Witness’s return, he saw a Boat with a number of men, among whom Hatfield was one, passing over to Bergen Shore. He saw them land, take a Man, who was tyed, out of the Boat and lead him to a Tree place him on a Table and one of the number tye a rope that was round his Neck to a limb of the Tree and take the Table from under him, whereby he was left hanging. Witness waited at the Tavern till their return, when he heard Hatfield say that he had hanged Ball, and wished he had many more rebels he would repeat it with Pleasure. Sometime afterwards, Hatfield shew Witness the Tree, on which he said he had hanged Ball and where he was buried.
          On this Evidence and other corroborating Testimony, the Magistrate  took the matter into Consideration, but on examining the Habeas Corpus and finding it had issued at Common Law and not under the Statute, and knowing that he acted merely in a summary way, determined that it would be highly imprudent for him to decide so great a question and one in which the Treaty of Peace was involved on so slight a Consideration when the Court was near at hand. He concluded to remand the Prisoner to New Ark Goal, where he had nearly lost his life by his debaucheries. At the Meeting of the Court in Bergen County (in which the Crime was committed) the Evidence did not attend, whereupon the Court adjourned the Business till the next Court and considering the peculiar situation of the Prisoner, thought proper to bail him, but Hatfield immediately ran away and never again returned. The Bail have applied to the Legislature for Relief against their Recognizance, and I believe have been discharged.—These are the facts in short, as far as my Memory will serve me; my Colleagues not knowing of this matter, but from general Report, could say nothing but what arose therefrom. I cannot ascertain the year this happened with Certainty, but believe it was in 1788.
          If it should be necessary, the Affidavits may be produced, as they are with the Judge, or among the files of the Court.—I have the honor to be with great respect Sir Your most obedt Hbl Servt,
          
            Elias Boudinot
          
          
            Since writing the above Mr. Boudinot is well informed that Hatfield’s Council has advised his Bail to plead to the Action against them on the Recognizance, as they consider them as not legally bound to pay the forfeiture and not to apply to the Legislature for Redress. This has been done some time past, since which the Attorney General has not moved the Question.
          
        